Citation Nr: 0515038	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  96-51 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the fifth toe 
of the right foot as a result of surgical treatment by the 
Department of Veterans Affairs in 1996.

3.  Entitlement to an initial compensable evaluation for 
chronic fungus infection of the feet for the period prior to 
August 30, 2002.

4.  Entitlement to an initial compensable evaluation for 
chronic fungus infection of the feet for the period 
commencing August 30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in November 1995 and April 1998 by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that a rating decision in November 1990 
denied the veteran's claim of entitlement to service 
connection for a low back disability.  The veteran did not 
appeal that RO decision to the Board and, consequently, the 
RO decision became final.  See 38 U.S.C.A. § 7105 (West 
2002).  In May 1996 and thereafter, the veteran submitted 
additional evidence in an attempt to reopen his claim.  The 
RO found that the additional evidence was not new and 
material, and the current appeal on that issue ensued.

The Board also notes that, in a statement received in 
February 2005, the veteran withdrew his request for a hearing 
before a Veterans Law Judge at the RO, which had been 
scheduled for March 15, 2005.

In a statement received in April 2005, the veteran's 
representative raised the issue of entitlement to service 
connection for a right foot disability as secondary to 
treatment for the service connected disability of chronic 
fungus infection of the feet.  That issue, which has not been 
adjudicated by the agency of original jurisdiction, is 
referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate and reopen his claims, explained to him who was 
responsible for submitting such evidence, and obtained and 
fully developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  An unappealed RO decision in November 1990 denied 
entitlement to service connection for a low back disability.

3.  Additional evidence concerning the veteran's low back 
received since November 1990 is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim for service connection for a low back 
disability.

4.  There is no competent medical evidence that VA surgical 
treatment in May 1996 was the proximate cause of any 
additional disability of the right foot.

5.  For the period prior to August 30, 2002, there is no 
medical evidence that the veteran's chronic fungus infection 
of the feet involved exfoliation, exudation, or itching of an 
exposed surface or extensive area.

6.  For the period commencing August 30, 2002, there is no 
medical evidence that at least 5 percent but less than 20 
percent of the veteran's entire body or at least 5 percent 
but less than 20 percent of the exposed areas of his body has 
been affected by his chronic fungus infection of the feet or 
that intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required for a total 
duration of less than 6 weeks during the past 12-month 
period.  

CONCLUSIONS OF LAW

1.  A rating decision in November 1990, which denied 
entitlement to service connection for a low back disability, 
is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since November 1990 is not 
new and material, and the claim for service connection for a 
low back disability is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the fifth toe 
of the right foot as a result of VA surgical treatment in 
1996 is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 
2002).

4.  Entitlement to an initial compensable evaluation for 
chronic fungus infection of the feet for the period prior to 
August 30, 2002, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 
(2002). 

5.  Entitlement to an initial compensable evaluation for 
chronic fungus infection of the feet for the period 
commencing August 30, 2002, is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Code 7806 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter furnished by the RO to the veteran in 
May 2003 informed him of the evidence needed to substantiate 
his claim for an initial compensable evaluation for chronic 
fungus infection of the feet and of the evidence needed to 
reopen his claim for service connection for a low back 
disability, of the evidence which VA had obtained, and of the 
evidence which he should submit in support of his claims.  
The RO's letter advised the veteran that it was his 
responsibility to make sure that VA received any relevant 
non-federal records.  A VCAA notice letter furnished by the 
RO to the veteran in March 2004 informed the veteran of the 
evidence needed to substantiate his claim for compensation 
under 38 U.S.C.A. § 1151 for additional disability of the 
fifth toe of the right foot as a result of VA surgical 
treatment in 1996, of the evidence which VA had obtained, and 
of the evidence which he should submit in support of his 
claims.  The RO's letter also advised the veteran that he 
should submit any evidence in his possession which he thought 
would support his claims.  The RO thus has provided the 
veteran with the four elements of notice listed in Pelegrini 
II, and VA has fulfilled the duty to notify pursuant to the 
VCAA.

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained private and VA treatment records 
identified by the veteran.  In addition, VA afforded the 
veteran examinations of the skin of his feet.  The veteran's 
representative has requested that VA schedule another 
examination of the skin of the veteran's feet and has pointed 
out the last such examination was in 1997.  However, the 
veteran's representative has not alleged that the condition 
of the skin of the veteran's feet currently meets the 
schedular criteria for a compensable evaluation and the 
records of the veteran's VA outpatient treatment in recent 
years have been obtained and associated with the other 
evidence in his claims file.  Such being the case, the Board 
finds that another VA skin examination is not necessary to 
decide the issue of entitlement to an initial compensable 
evaluation for chronic fungus infection of the feet.  See 
38 C.F.R. § 3.1549(c)(4) (2004).  The veteran and his 
representative have not identified any existing additional 
evidence which might be relevant to the claims on appeal.  
Therefore, the Board finds that further assistance is not 
required and the case is ready for appellate review. 

II. Legal Criteria

A.  Reopening Service Connection Claim 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA  §§ 1110, 1131 (West 2002). 

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

The definition of new and material evidence was revised 
during the pendency of the veteran's appeal.  See 66 Fed. 
Reg. 45,630 (Aug. 29, 2001).  As the veteran attempted to 
reopen his claim for service connection for a low back 
disability prior to the revision, amended 38 C.F.R. 
§ 3.156(a) (2004) does not apply to his current appeal.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

B.  Compensation Under 38 U.S.C.A. § 1151

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  See VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the veteran filed his claim under 38 U.S.C.A. 
§ 1151 prior to October 1, 1997, the only issue before the 
Board is whether he suffered additional disability of the 
right fifth toe as a result of VA surgical treatment in 1996. 

C.  Increased Evaluation for Chronic Fungus Infection of Feet

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The veteran's chronic fungus infection of the feet has been 
evaluated as analogous to eczema.  Prior to August 30, 2002, 
38 C.F.R. § 4.118, Diagnostic Code 7806 provided that a non-
compensable (zero percent) evaluation was warranted for 
eczema with slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area.  An 
evaluation of 10 percent required eczema with exfoliation, 
exudation, or itching involving an exposed surface or 
extensive area.  

"Exfoliation" means a falling off in scales or layers.  See 
Dorland's Illustrated Medical Dictionary 591 (28th ed., 1994) 
(Dorland's).  "Exudation" means the escape of fluid, cells, 
and cellular debris from blood vessels and their deposition 
in or on the tissues, usually as the result of inflammation.  
Dorland's at 597.

The criteria for rating skin disabilities were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  Effective August 30, 2002, 38 C.F.R. 
§ 4.118, Diagnostic Code 7806, pertaining to dermatitis or 
eczema, provides that a non-compensable (zero percent) 
evaluation is warranted when less than 5 percent of the 
entire body or less than 5 percent of exposed areas are 
affected and no more than topical therapy has been required 
during the past 12 month period.  An evaluation of 10 percent 
is warranted when at least 5 percent but less than 20 percent 
of the entire body or at least 5 percent but less than 20 
percent of exposed areas are affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than 6 weeks during the past 12-month period.

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time, a practice known as "staged ratings".  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).
  
III. Factual Background and Analysis

A.  Reopening Service Connection Claim 

The evidence at the time of the prior final disallowance of 
service connection for a low back disability in November 1990 
included: the veteran's service medical records; a statement 
by the veteran; private treatment records dated in 1990; and 
the report of a VA examination in October 1990.

The veteran's service medical records showed that he was seen 
during his period of active service several times for 
complaints of low back pain.  The impression in August 1966 
was back strain with mild tenderness over the right and left 
paravertebral muscles.  The diagnosis in May 1968 was acute 
lumbosacral strain.  At an examination for separation in 
October 1968, the veteran's spine and other musculoskeletal 
system were evaluated as normal, and no defects or diagnoses 
were reported.  

In a statement received in September 1990, the veteran stated 
that: in 1970, after separation from service, he saw a 
private physician for his back pain; the physician told him 
that he would have to live with back pain; no records of that 
doctor visit in 1970 are available; in April 1989, he was 
treated for back pain at a VA Medical Center; and in May 1989 
his back "finally gave out."

The private treatment record showed that the veteran 
sustained a workplace low back injury in May 1989 and that he 
underwent back surgery that month.  The operative report 
showed that the surgical procedure was a hemilaminectomy at 
L5-S1, with excision of a disc.  The pre-operative and post-
operative diagnoses were herniated disc at L5-S1, left.

At the VA examination in October 1990, the veteran claimed to 
have had back pain over the years since an in-service low 
back injury in 1966.  The pertinent diagnoses were chronic 
back pain, status post laminectomy and second operation to 
remove scar tissue.

The basis of the prior final denial of service connection for 
a low back disability in November 1990 was that there was no 
competent medical evidence linking a current post-service low 
back disability to the veteran's active service.

The evidence added to the record since November 1990 
concerning the veteran's low back includes: VA and private 
medical treatment records and reports; statements by the 
veteran; and a lay statement by a former work supervisor of 
the veteran.  

The VA and private treatment records and reports, which are 
new, show continuing complaints by the veteran of low back 
pain and medical treatment for those complaints.  The 
additional treatment records and reports do not contain any 
medical evidence or medical opinion linking a current low 
back disability to any incident or manifestation during the 
veteran's active service, to include the acute lumbosacral 
strain documented in his service medical records.  Because 
the additional medical evidence does not relate a current low 
back disability to the veteran's service, it is not probative 
as to the basis of the prior final disallowance of service 
connection for a low back disability.  For that reason, the 
additional medical evidence received since November 1990 is 
not material.

In his written statements received since November 1990, the 
veteran has stated that he has had low back pain since an 
injury in service in 1966 and he has asserted that his 
current low back disability is related to the in-service 
injury.  The veteran's additional statements in that regard 
are not new, in that they essentially repeat his statement of 
September 1990 which was of record at the time of the 
November 1990 final rating decision.  In addition, the 
veteran's opinion that his post-service low back disability 
is etiologically linked to an in-service injury is lacking in 
probative value, because as a layman the veteran is not 
qualified to offer an opinion on a question of medical 
diagnosis or medical causation, see Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992), and so his additional 
statements are not material.

In May 1996, a lay statement was received from a former work 
supervisor of the veteran, who stated that he had been aware 
that the veteran had had a back problem since 1972.  This 
statement, while new, is not material, because it does not 
constitute competent medical evidence linking a post-service 
low back disability to the veteran's service and because it 
does not show continuity of low back symptomatology since the 
veteran's separation from active service in November 1968.

In sum, none of the additional evidence concerning the 
veteran's low back received since November 1990 is new and 
material, and so the claim for service connection for a low 
back disability may not be reopened.  See 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).   

B.  Compensation Under 38 U.S.C.A. § 1151

The record reveals that, in May 1996, at a VA Medical Center, 
the veteran underwent surgery on the fifth (little) toe of 
his right foot.  The surgical procedure performed at that 
time was an exostectomy, medial aspect, DIPJ [distal 
interphalangeal joint], five, right.  The operative diagnosis 
was exostosis, DIPJ, medial aspect, fifth digit, right, with 
associated intractable keratoses, fifth, right.

When he was seen for post-surgical follow-up at a VA podiatry 
clinic in June 1996, the veteran complained of a burning pain 
down the fourth and fifth digits of his right foot and stated 
that his right heel hurt.  On examination, there was pain to 
palpation of the medial band of the plantar fascia two or 
three centimeters proximal to the insertion.  The assessment 
was nerve compression, PTibial [posterior tibial] at the 
porta pedis.  The veteran was advised to return to the 
podiatry clinic in two weeks if there was no improvement for 
a tibial nerve block.  When the veteran was seen again at the 
VA podiatry clinic in July 1996, the examiner reported that 
there were no objective clinical findings.

At a VA examination of the veteran's feet in April 1998, he 
complained of a sharp, stabbing pain in the bottom of his 
right foot.  The veteran was wearing normal shoes.  On 
examination, the toes of his right foot were normal.  Joint 
movements of the right foot were normal.  Range of motion was 
completely normal.  There were no callosities.  The skin over 
the right foot looked normal.  The pulsations of the dorsalis 
pedis and posterior tibial arteries were normal.  There was 
no evidence of hammertoes, high arch, claw foot, or any other 
abnormality.  The Achilles tendon alignment was normal.  
There was no valgus deformity.  

In a statement received in July 1999, the veteran said that 
he had pain in "right foot arch area" and that one of his 
private treating physicians thought that "there is a good 
probability that there is nerve damage in the heel arch 
area" of his right foot. The Board notes that the veteran 
has not submitted any statement or opinion by the physician 
in question to the effect that he currently has nerve damage 
to any part of his right foot.

The veteran has asserted that he has persistent pain in the 
heel/arch of his right foot and he has contended that his 
alleged pain is a result of his VA surgery in May 1996 on the 
little toe of his right foot.  However, the Board finds that 
the only probative evidence on the medical issue of whether 
the VA surgical treatment in May 1996 was the proximate cause 
of additional disability of the right fifth toe or of any 
other part of the veteran's right foot would be competent 
medical evidence.  Competent medical evidence means evidence 
provided by a person who is qualified by education, training, 
or experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).  There is no 
competent medical evidence of record that the veteran 
currently has any additional disability of the right foot the 
proximate cause of which was the VA foot surgery in May 1996.  
The veteran's opinion that he has additional disability of 
the right foot as a consequence of the May 1996 VA foot 
surgery is lacking in probative value because as a layman the 
veteran is not qualified to offer an opinion on a question of 
medical diagnosis or medical causation.  See Espiritu, supra.  
The veteran's statement that a private physician found that 
he has a neurological deficit of the right foot is lacking in 
probative value because a layman's account of what a 
physician purportedly said is too inherently unreliable to 
constitute medical evidence.  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).

Because there is no competent medical evidence or other 
credible evidence that VA foot surgery in May 1996 was the 
proximate cause of any additional disability of the right 
foot, the Board must conclude that the preponderance of the 
credible evidence of record is against the veteran's claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for additional disability of the fifth toe of the right foot 
as a result of VA surgical treatment in 1996, and entitlement 
to that benefit is not established. 

C.  Increased Evaluation for Chronic Fungus Infection of Feet

At a VA skin examination in August 1995, a history of 
athlete's foot of the veteran's right foot was noted.  The 
veteran indicated that he treated the condition but that it 
would recur.  On examination, moist lesions with scaling and 
fissuring and redness were found between the first and second 
toes of the right foot and between the fourth and fifth toes 
of the right foot.

At a VA skin examination in March 1997, no disorder of the 
skin of the veteran's right foot was found.

At a VA skin examination in April 1998, the veteran reported 
that he had pruritis and itching between some of his toes.  
On examination, one small healed ulcer which seemed to be 
covered with whitish skin was noted.

In a statement received in July 1999, the veteran stated that 
he had flare-ups of athlete's foot of his right foot as often 
as twice a month.

The veteran's VA treatment records dated in 2000-2001-2002 
show treatment for multiple medical conditions but are silent 
for any complaints or findings concerning the skin of his 
feet.

For the period prior to August 30, 2002, there is no medical 
evidence that the veteran's chronic fungus infection of the 
feet involved exfoliation, exudation, or itching of an 
exposed surface or extensive area, and so he is not entitled 
to a compensable evaluation under the former criteria of 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

For the period commencing August 30, 2002, there is no 
medical evidence that at least 5 percent but less than 20 
percent of the veteran's entire body or at least 5 percent 
but less than 20 percent of the exposed areas of his body are 
affected by his chronic fungus infection of the feet or that 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required for a total 
duration of less than 6 weeks during the past 12-month 
period, and so the veteran is not entitled to compensable 
evaluation under the revised criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).  
 .  
IV. Benefit of Doubt

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
  



ORDER

New and material evidence not having received, a claim of 
entitlement to service connection for a low back disability 
is not reopened, and the appeal on that issue is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the fifth toe 
of the right foot as a result of VA surgical treatment in 
1996 is denied.

Entitlement to an initial compensable evaluation for chronic 
fungus infection of the feet for the period prior to August 
30, 2002, is denied.

Entitlement to an initial compensable evaluation for chronic 
fungus infection of the feet for the period commencing August 
30, 2002, is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


